DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 9 recites “..FeO, FesO4, FesOs, Fe2Os.”.. It is suggested to add an “and” between the last two ingredients in the list. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirtliff et al. (US 2011/0171123; published: Jul. 14, 2011; in IDS dated 93/21) as evidenced by Weber (US 2004/0193039; published: Sept. 30, 2004; in IDS dated 93/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Shirtliff et al. is directed to in vivo biofilm infection diagnosis and treatment (Title).  Shirtliff et al. teach a method of treatment of a biofilm infection, and composition and kits useful in the detection and/or treatment of biofilm infections (Abstract).  Shirtliff et al. teach that the treatment step of ablating the biofilm is conducted after the biofilm-specific probe is bound to the biofilm, wherein the ablation is performed by exposing either the biofilm-specific probe or a secondary probe attached to the biofilm-specific probe to thermal-inducing radiation (e.g., magnetic resonance (i.e., radio frequency) or infrared radiation; e.g., MRI generates static magnetic field, as evidenced by Weber ([0005])) (limitation of instant claims 1-3, 5, 8-9, 16-17; [0014]). Shirtliff et al. teach wherein the biofilm infections are caused by Staphlococcus bacteria or any antibiotic-resistant microorganism ([0024-0026]). Shirtliff et al. teach wherein the biofilm specific probe comprises a biofilm-targeting moiety and a nanoparticle core and wherein the nanoparticle is constructed of any paramagnetic material and the nanoparticle cores are more preferably composed of iron oxide (e.g., iron (III) oxide (Fe2O3)) (limitation of instant claims 1, 9-10 and 16; [0030-0032]). Shirtliff et al. teach that the biofilm-targeting moiety can be any compound or material that selectively targets (i.e., locates a/nd bind to) a biofilm infection and include proteins, glycoproteins (e.g., antibodies; i,e, drugs), peptides, polypeptides, peptide conjugates, ligands, polysaccharides, polynucleotides, nucleic acids, glycolipids and lipoproteins (limitation of instant claim 11-13; [0039-0040]). Shirtliff et al. teach that the biofilm-targeting moiety can be linked to the nanoparticle via one or more linking molecules or materials (i.e., linkers or crosslinkers); for example, biological molecules or synthetic linkers which include PEG (limitation of instant claim 12-13; [0052]). Shirtliff et al. teach wherein the nanoparticles can be coated with a carboxy-functionality (e.g., coating the nanoparticles with a polysaccharide) (limitation of instant claims 11-12; [0038]). Shirtliff et al. teach that the biofilm infection can be treated conventionally by the administration of antibiotics (limitation of instant claims 15 and 20; [0099]). Shirtliff et al. also teach that the biofilm-targeting moiety preferably remains attached to the nanoparticle core permanently, i.e., at least long enough for the probe to remain intact when binding to the biofilm infection and for a typical magnetic resonance diagnostic test to be conducted (limitation of instant claim 3; [0047]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Shirtliff et al. do not teach wherein the static magnetic field is a static switched magnetic field and do not teach wherein the magnetic field comprises an oscillating magnetic field, as required by instant claim 4, 6-7, 16 and 18-19.
	Shirtliff et al. do not teach wherein the magnetic field is periodically switched in intervals of about 1 minute to about 120 minutes or wherein the magnetic field subjects the biofilm to a magnetic field strength of about 0.01 kG to about 10 kG, as required by instant claims 23-24.
	Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The time intervals, magnetic strength and oscillation of the magnetic field is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal time intervals and magnetic strength in order to best achieve the desired results (i.e., antimicrobial treatment of biofilms).  The function of how long it takes and how much magnetic strength is required to kill the microbes in the biofilm is a result effect parameter dependent on, for example, the amount of microbes, the species of microbes and the size of the biofilm.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617